—In an action to recover damages for personal injuries, etc., the defendant County of Suffolk appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 10, 1997, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination of the appeals from an interlocutory judgment and a judgment of the same court entered October 23, 1998, and November 13, 1998, respectively (see, Marshall v Town of Riverhead (267 AD2d 216 [decided herewith]). Santucci, J. P., Thompson, Sullivan and Friedmann, JJ., concur.